Opinion issued June 21, 2007











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00021-CR
____________

MARKEITH DELVON WHITING, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 8 District Court 
Harris County, Texas
Trial Court Cause No. 1401502



MEMORANDUM  OPINION
 On March 30, 2007, appellant, Markeith Delvon Whiting, filed a motion to
dismiss this appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We dismiss any pending motions as moot.
	We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justice Taft, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).